Citation Nr: 0901311	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  07-01 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to an increased evaluation for diabetes mellitus, 
currently assigned a 20 percent disability evaluation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 

INTRODUCTION

The veteran served on active duty from January 1968 to March 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

In November 2008, the veteran testified in a video conference 
hearing before the undersigned Acting Veterans Law Judge.  
The transcript of the hearing is associated with the claims 
file and has been reviewed.

The Board also notes that the veteran testified that he is no 
longer able to work due to his service-connected diabetes 
mellitus.  It is unclear as to whether he intended to file a 
claim for entitlement to a total evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  However, that matter is not currently 
before the Board because it has not been prepared for 
appellate review.  Accordingly, that matter is referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a review of the medical evidence of record, it appears 
that there may be additional treatment records not associated 
with the claims file.  In this regard, during the November 
2008 hearing, the veteran testified that he was hospitalized 
twice in 2008.  The most recent medical records associated 
with the claims file are dated in November 2007.  Such 
records may prove to be relevant and probative.  The Board 
finds that a remand is necessary to obtain the most recent 
medical records pertaining to diabetes mellitus.  

Additionally, the veteran was afforded a VA examination in 
December 2005.  The VA medical evidence of record and the 
veteran's testimony suggest that his disability has increased 
in severity.  As it has been over three years since his last 
examination, the Board finds that a VA examination is 
necessary for the purpose of ascertaining the current 
severity and manifestations of the veteran's service-
connected diabetes mellitus.  38 C.F.R. § 3.159(c)(4)(i) 
(2008).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should request that the 
veteran provide the names and addresses 
of any and all health care providers 
who have provided treatment for his 
service-connected diabetes mellitus. 
After acquiring this information and 
obtaining any necessary authorization, 
the RO should obtain and associate 
these records with the claims file. The 
RO should make a specific request for 
VA medical records dated from November 
2007 to the present.  

2.  The veteran should then be afforded 
a VA examination to ascertain the 
severity and manifestations of his 
service-connected diabetes mellitus.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the 
severity of the veteran's service-
connected diabetes mellitus.  The 
examiner should report all signs and 
symptoms necessary for rating the 
veteran's disability under the rating 
criteria, including insulin 
requirements, diet restrictions, 
regulation of activities, the number of 
episodes of ketoacidosis or 
hypoglycemic reactions requiring 
hospitalization per year, the number of 
visits to a diabetic care provider, 
progressive weight loss and strength, 
and any other additional symptoms or 
complications.  

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board. Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2008), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

3.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, the 
RO should issue a supplemental 
statement of the case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order. 

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999). No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
JESSICA J. WILLS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




